Case 18-10804-TPA        Doc 68      Filed 04/09/20 Entered 04/09/20 15:58:53              Desc Main
                                     Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA (ERIE)

 IN RE:                                         )   Bankruptcy Case No. 18-10804-TPA
                                                )
 DEBRA A. ALEXANDER,                            )   Chapter 13
            Debtor                              )
                                                )   Docket No.
            DEBRA A. ALEXANDER,                 )
                Movant                          )   Related to Docket Nos. 47, 48, 56, 57, 58, 59,
                                                )   61, and 63
          v.                                    )
                                                )   Hearing Date: April 29, 2020 at 12:00 PM
          RONDA WINNECOUR,                      )
          CHAPTER 13 TRUSTEE, LSF8              )
          MASTER PARTICIPATION                  )
          TRUST, CAPITAL ONE BANK,              )
              Respondents                       )

            MOTION TO EXCUSE PERSONAL APPEARANCE OF JAY S. JUMP
               PER ORDER TO SHOW CAUSE DATED MARCH 17, 2020

       AND NOW, this 9th day of April, 2020, comes Jay S. Jump of BK Attorney

Services, LLC (“Mr. Jump”), by and through his counsel, Knox McLaughlin Gornall &

Sennett, P.C., stating as follows:

       1.      Mr. Jump is the President and CEO of BK Attorney Services, LLC d/b/a

certificateofservice.com, and maintains a mailing address of PO Box 4590, Pasco, WA 99302

(509) 412-1356.

       2.      BK Attorney Services is an approved thirty party notice provider to the United

States Courts since 2008 and mails bankruptcy notices and documents for over 3,800 law firms,

panel trustees and Chapter 13 Trustees across the United States, including Trustees Natalie

Cardiello, Esq. and Jeffrey Sikirica, Esq. here in the Western District of Pennsylvania. See

letters by Trustees Cardiello and Sikirica attached hereto collectively as Exhibit A and

incorporated herein by reference.
Case 18-10804-TPA         Doc 68    Filed 04/09/20 Entered 04/09/20 15:58:53            Desc Main
                                    Document     Page 2 of 5


       3.        BK Attorney Services was hired by Atty. Nagurney to mail required bankruptcy

notices on his behalf in the Alexander case.

       4.        BK Attorney Services served the Notice of Proposed Modification to Confirmed

Plan dated September 21, 2018 et al on Atty. Nagurney’s behalf and at his direction. BK

Attorney Services provided Atty. Nagurney with a report of the service that was done on his

behalf, which Atty. Nagurney filed with his own certificate of service at Document No. 58.

       5.        On or about March 17, 2020, this Court issued its Order to Show Cause which,

among other things, required Mr. Jump to personally appear at a hearing on April 29, 2020.

       6.        Mr. Jump requests that he be excused from personally appearing and asks that he

be allowed to participate by phone. The undersigned counsel will be participating on his behalf

as well.

       7.        Requiring Mr. Jump to travel from Washington State to appear in person in Erie

during this time of coronavirus would cause an extreme hardship and a risk to Mr. Jump’s health

and the health of all he encounters. In addition, it would be costly.

       8.        Mr. Jump and BK Attorney Services apologizes for any problems or concerns that

may have inadvertently occurred. Mr. Jump and BK Attorney Services would welcome an

opportunity to discuss the services they provide and any concerns that the Court may have.

       9.        Mr. Jump never intended to, and respectfully believes he did not, render legal

services or participate in the unauthorized practice of law. Mr. Jump is a bankruptcy attorney

with twenty (20) years of experience and admitted in good standing in Washington State. To the

contrary, Mr. Jump only intended to provide outsourcing of mailing services to a sole

practitioner debtor’s attorney in order to alleviate the burden of mass mailings, as BK Attorney

Services has done for literally thousands of law firms and trustees across the United States for

over a decade.


                                                  2
Case 18-10804-TPA        Doc 68   Filed 04/09/20 Entered 04/09/20 15:58:53          Desc Main
                                  Document     Page 3 of 5


         WHEREFORE, Mr. Jump prays for an order allowing him to participate in the Order to

Show Cause Hearing by telephone, and that Mr. Jump be granted such other and further relief as

is necessary and just.


                                            Respectfully submitted,

                                            KNOX McLAUGHLIN GORNALL &
                                            SENNETT, P.C.
                                            Attorneys for Jay S. Jump


                                            BY: /s/ Mark G. Claypool
                                                    Mark G. Claypool
                                                    PA I.D. No. 63199
                                                    120 West Tenth Street
                                                    Erie, Pennsylvania 16501-1461
                                                    (814) 459-2800
# 2155081.v1




                                               3
Case 18-10804-TPA         Doc 68    Filed 04/09/20 Entered 04/09/20 15:58:53               Desc Main
                                    Document     Page 4 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA (ERIE)

 IN RE:                                            )   Bankruptcy Case No. 18-10804-TPA
                                                   )
 DEBRA A. ALEXANDER,                               )   Chapter 13
            Debtor                                 )
                                                   )   Docket No.
               DEBRA A. ALEXANDER,                 )
                   Movant                          )   Related to Docket Nos. 47, 48, 56, 57, 58, 59,
                                                   )   61, and 63
           v.                                      )
                                                   )   Hearing Date: April 29, 2020 at 12:00 PM
           RONDA WINNECOUR,                        )
           CHAPTER 13 TRUSTEE, LSF8                )
           MASTER PARTICIPATION                    )
           TRUST, CAPITAL ONE BANK,                )
               Respondents                         )

                                 CERTIFICATE OF SERVICE

TO PARTIES IN INTEREST:

         I, Mark G. Claypool, certify under penalty of perjury that I served the above-captioned

pleading, on the parties at the addresses on the attached matrix, on April 9, 2020 by first class,

United States mail, postage pre-paid.

The total number of parties served was     7   .

EXECUTED ON: April 9, 2020


                                        By:      /s/ Mark G. Claypool
                                               Mark G. Claypool, Esquire
                                               PA I.D. No. 63199
                                               Knox McLaughlin Gornall & Sennett, P.C.
                                               120 West Tenth Street
                                               Erie, Pennsylvania 16501-1461
                                               (814) 459-2800
# 2155081.v1
Case 18-10804-TPA        Doc 68   Filed 04/09/20 Entered 04/09/20 15:58:53    Desc Main
                                  Document     Page 5 of 5




                                    SERVICE MATRIX


 Via US mail:

 Debra A. Alexander                           John E. Nagurney
 12034 N. Watson Road Road                    Attorney Nagurney Cottage
 Conneaut Lake, PA 16316                      12063 Midway Drive
                                              Conneaut Lake, PA 16316

 Jay S. Jump                                  Ronda J. Winnecour
 PO Box 4590                                  Suite 3250, USX Tower
 Pasco, WA 99302                              600 Grant Street
                                              Pittsburgh, PA 15219

 Via CM/ECF

 United States Trustee                        ustpregion03.pi.ecf@usdoj.gov


# 2155081.v1
